DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No.10,564,316 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A notch is designed in the layout on a selective portion of the mask for patterning conductor line. The existence of a shape of notch on the selective portion generates extra stress components within the conductor line than if without the existence of the notch. The position of the notch is selected so that the extra stress components substantially counteract the residual stresses, thereby causing a net reduction in the residual stresses. The reduction in the residual stresses results in a corresponding mechanical stress migration and therefore improvement in the reliability of the device.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Regarding claim 1: A method comprising:
using digitally programmed instructions in an agricultural intelligence computer system, receiving one or more agricultural data records that represent a type of covariate data value for plants at a specific geo-location of an agricultural field at a specific time, wherein the type of covariate data value includes at least one of a remotely sensed spectral property of plant records at a particular spectral bandwidth range, and a soil moisture record;
using the digitally programmed instructions in the agricultural intelligence computer system, aggregating the one or more agricultural data records to create one or more geo-specific time series, wherein each geo-specific time series represents a specific geo-location over a specified time;
using the digitally programmed instructions in the agricultural intelligence computer system, creating one or more aggregated time series for each of one or more specific geographic areas, for each geographic area of the one or more specific geographic areas:
using the digitally programmed instructions in the agricultural intelligence computer system, selecting a representative feature from the one or more aggregated time series and creating for each specific geographic area a covariate matrix in computer memory comprising the representative features selected from the one or more aggregate time series;
using the digitally programmed instructions in the agricultural intelligence computer system, determining a specific state crop yield for a specific state and a specific year by using linear 
using the digitally programmed instructions in the agricultural intelligence computer system, determining a national crop yield for the specific year from a sum of multiple specific state crop yields for the specific year nationally adjusted using bias coefficients that account for biases and errors caused by incomplete sampling of the multiple specific state crop yields;
receiving a request for the national crop yield for the specific year from a client computer;
determining a mean projected revenue for a particular farm based on the national crop yield for the specific year;
determining a recommendation for the particular farm based on the mean projected revenue for the particular farm;
in response to receiving the request, causing display, on a graphical user interface at the client computer, of the national crop yield for the specific year; and
providing, to a client machine associated with the particular farm, the recommendation for the particular farm.

Claim 1 of ‘4316: 1. A method comprising: 
using digitally programmed instructions in an agricultural intelligence computer system, receiving one or more agricultural data records that represent a type of covariate data value for plants at a specific geo-location at a specific time, wherein the type of covariate data value includes at least one of a remotely sensed spectral property of plant records at a particular spectral bandwidth range, and a soil moisture record; 
using the digitally programmed instructions in the agricultural intelligence computer system, aggregating the one or more agricultural data records to create one or more geo-specific time series, wherein each geo-specific time series represents a specific geo-location over a specified time; 
using the digitally programmed instructions in the agricultural intelligence computer system, creating one or more aggregated time series for each of one or more specific geographic areas, for each geographic area of the one or more specific geographic areas: applying locally weighted scatterplot smoothing to a subset of the one or more geo-specific time series for the respective geographic area; 
selecting median values from each time interval to create an aggregated time series for the respective geographic area; 
using the digitally programmed instructions in the agricultural intelligence computer system, selecting a representative feature from the one or more aggregated time series and creating for each specific geographic area a covariate matrix in computer memory comprising the representative features selected from the one or more aggregate time series; 
using the digitally programmed instructions in the agricultural intelligence computer system, determining a specific state crop yield for a specific state and a specific year by using linear regression to calculate the specific state crop yield from the covariate matrix that represents the specific state for that specific year, wherein one or more regression coefficients for the specific state are calculated by using a normal distribution function and wherein an error term for the specific state is calculated by using the normal distribution function where a mean parameter is zero and a variance parameter is a state specific bias coefficient; 

calculating a variance parameter for the normal distribution function wherein the variance parameter comprises a sum of each specific state bias coefficient squared multiplied by the specific state weighted value, multiplied by the first national bias coefficient squared, and added to a third national bias coefficient squared; 
using the digitally programmed instructions in the agricultural intelligence computer system, determining a national crop yield for the specific year by using the mean parameter and the variance parameter from the normal distribution function to calculate the national crop yield for the specific year from a sum of multiple specific state crop yields for the specific year nationally adjusted using bias coefficients that account for biases and errors caused by incomplete sampling of the multiple specific state crop yields; 
determining a prediction interval associated with the national crop yield, wherein the prediction interval is range of values that measures a level of certainty associated with the national crop yields; 
receiving a request for the national crop yield for the specific year from a client computer; determining a mean projected revenue for a particular farm based on the national crop yield for the specific year; 
determining a recommendation for the particular farm based on the mean projected revenue for the particular farm; 
in response to receiving the request causing display, on a graphical user interface at the client computer, of the national crop yield for the specific year; and 
providing, to a client machine associated with the particular farm, the recommendation for the particular farm.


Regarding claim 11:  One or more non-transitory data storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of:
using digitally programmed instructions in an agricultural intelligence computer system, receiving one or more agricultural data records that represent a type of covariate data value for plants at a specific geo-location of an agricultural field at a specific time, wherein the type of
covariate data value includes at least one of a remotely sensed spectral property of plant records at a particular spectral bandwidth range, and a soil moisture record;
using the digitally programmed instructions in the agricultural intelligence computer system, aggregating the one or more agricultural data records to create one or more geo-specific time series, wherein each geo-specific time series represents a specific geo-location over a specified time;
using the digitally programmed instructions in the agricultural intelligence computer system, creating one or more aggregated time series for each of one or more specific geographic areas, for each geographic area of the one or more specific geographic areas:
using the digitally programmed instructions in the agricultural intelligence computer system, selecting a representative feature from the one or more aggregated time series and creating for 
using the digitally programmed instructions in the agricultural intelligence computer system, determining a specific state crop yield for a specific state and a specific year by using linear regression to calculate the specific state crop yield from the covariate matrix that represents the specific state for that specific year;
using the digitally programmed instructions in the agricultural intelligence computer system, determining a national crop yield for the specific year from a sum of multiple specific state crop yields for the specific year nationally adjusted using bias coefficients that account for biases and errors caused by incomplete sampling of the multiple specific state crop yields;
receiving a request for the national crop yield for the specific year from a client computer;
determining a mean projected revenue for a particular farm based on the national crop yield for the specific year;
determining a recommendation for the particular farm based on the mean projected revenue for the particular farm;
in response to receiving the request, causing display, on a graphical user interface at the client computer, of the national crop yield for the specific year; and
providing, to a client machine associated with the particular farm, the recommendation for the particular farm.

Claim 10 of ‘4316: One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of: 
using digitally programmed instructions in an agricultural intelligence computer system, receiving one or more agricultural data records that represent a type of covariate data value for plants at a specific geo-location at a specific time, wherein the type of covariate data value includes at least one of a remotely sensed spectral property of plant records at a particular spectral bandwidth range, and a soil moisture record; 
using the digitally programmed instructions in the agricultural intelligence computer system, aggregating the one or more agricultural data records to create one or more geo-specific time series, wherein each geo-specific time series represents a specific geo-location over a specified time; 
using the digitally programmed instructions in the agricultural intelligence computer system, creating one or more aggregated time series for each of one or more specific geographic areas, for each geographic area of the one or more specific geographic areas: applying locally weighted scatterplot smoothing to a subset of the one or more geo-specific time series for the respective geographic area; 
selecting median values from each time interval to create an aggregated time series for the respective geographic area; 
using the digitally programmed instructions in the agricultural intelligence server computer system, selecting a representative feature from the one or more aggregated time series and creating for each specific geographic area a covariate matrix in computer memory comprising the representative features selected from the one or more aggregate time series; 
using digitally programmed instructions in the agricultural intelligence computer system, determining a specific state crop yield for a specific state and a specific year by using linear regression to calculate the specific state crop yield from the covariate matrix that represents the specific state for that specific year, wherein one or more regression coefficients for the specific state are calculated by using a normal distribution function and wherein an error term for the specific state is calculated by using the normal distribution function where a mean parameter is zero and a variance parameter is a state specific bias coefficient; 
calculating a mean parameter for the normal distribution function wherein the mean parameter comprises a sum of each specific state crop yield multiplied by a specific state weighted value, multiplied by a first national bias coefficient, and added to a second national bias coefficient, wherein the specific state weighted value is determined as a relative weighted value based upon specific state crop yields of other states; 
calculating a variance parameter for the normal distribution function wherein the variance parameter comprises a sum of each specific state bias coefficient squared multiplied by the specific state weighted value, multiplied by the first national bias coefficient squared, and added to a third national bias coefficient squared; 
using the digitally programmed instructions in the agricultural intelligence computer system, determining a national crop yield for the specific year by using the mean parameter and the variance parameter from the normal distribution function to calculate the national crop yield for the specific year from a sum of multiple specific state crop yields for the specific year nationally adjusted using bias coefficients that account for biases and errors caused by incomplete sampling of the multiple specific state crop yields; 
determining a prediction interval associated with the national crop yield, wherein the prediction interval is range of values that measures a level of certainty associated with the national crop yields; 
receiving a request for the national crop yield for the specific year from a client computer; determining a mean projected revenue for a particular farm based on the national crop yield for the specific year; 
determining a recommendation for the particular farm based on the mean projected revenue for the particular farm; 
in response to receiving the request causing display, on a graphical user interface at the client computer, of the national crop yield for the specific year; and 
providing, to a client machine associated with the particular farm, the recommendation for the particular farm.


It is clear that all the elements of claims 1 and 11 are to be found in claims 1 and 10 of parent.  The difference between claims 1 and 11 of the application and claims 1 and 10 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1 and 10 of the patent is in effect a “species” of the “generic” invention of claims 1 and 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 11 are anticipated by claims 1 and 10 of the patent, it is not patentably distinct from claims 1 and 10 of patent.  

Regarding claims 2-10: claims 2-9 of ‘4316 teach all the limitations.

Regarding claims 12-20: claims 11-18 of ‘4316 teach all the limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897